DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
	The final office action filed 3/12/2022 is VACATED and finality is withdrawn.
Claims 2-3 and 8-25 are pending and examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 and 8-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12, 13 and 15 of U.S. Patent No. 9,095,554 and claims 1, 7, 12, 13 and 15 of U.S. Patent No. 9,370,164; drawn to terpinolene dominant deposited line NCIMB 42254 having THC and CBD and compositions thereof such as extracts and solvent based oils.
The instant claims are drawn to compositions requiring greater than 5.0% CBD, at least 3.0 or 5.0% THC, greater than 2.0% terpenes, and terpinolene being the dominant terpene. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘554 Patent and claim 1 of the ‘164 Patent recite the deposited line NCIMB 42254 designated YEL03-P26 in the specification (and YEL3.P26.S1 in declarations filed during prosecution of both applications 14/216,744 (the ‘554 Patent) and 14/742,493 (the ‘164 Patent). An analysis of YEL03-P26 plants by GC-FID for THC/CBD and terpene content is presented in Table 26 and Table 28 respectively in the specification of both applications on pages 140 and 146 for 14/216,744 (Patent No. 9,095,554) and on pages 143 and 150 for 14/742,493 (Patent No. 9,370,164).
1.75% terpenes, 2.99 for THC; and 7.23% for CBD; and terpinolene is dominant. When considering that the above measurements in applications 14/216,744 (the ‘554 Patent) and 14/742,493 (the ‘164 Patent) are calculated by dry weight of the inflorescence adjusting the measured values to align with the composition of instant claim 2 requires that the values are adjusted to weight of the composition. The sum of the weight for total terpenes, THC, and CBD is 11.97% of the dry weight of the inflorescence. Since the weight of the inflorescence is greater than the weight of an extract, which is a composition, the values for total terpenes, THC, and CBD, would be considerably higher when calculating by weight composition. For a composition bounded by the percent weight of the above three constituents (i.e. 1.75% terpenes, 2.99 for THC; and 7.23% for CBD all divided by the percent weight 11.97) the percentages are 14.6% total terpenes, 24.9% THC, and 60.4% CBD; and when one considers the solvent reduced oil recited in claim 13 of both Patents, any composition such as an extract or concentrated solvent reduced oil derived from deposit NCIMB 42254 meets the limitations of instant claims 2-3 and 8-25 including the 30-50% THC recited in instant claims 16-18.
 

All claims are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663                                                                                                                                                                                            
/Amjad Abraham/            Supervisory Patent Examiner, Art Unit 1663